Title: From Thomas Jefferson to Henry Alexander Scammell Dearborn, 9 December 1823
From: Jefferson, Thomas
To: Dearborn, Henry Alexander Scammell


Dear Sir
Monticello
Dec. 9. 23.
My letter to mr Adams, of Oct. 12. which is the subject of your’s of the 23d ult. does not claim the encomiums you are so kind as to bestow on it. it was simply the expression of such sentiments as ought to arise under the circumstances of the case, past & present; & such as I am sure would have arisen had the persons been interchanged.With respect to your request to publish it, I must say that were I to consider it as regarding myself alone, I should feel my usual unwillingness to have my letters published, or to intrude myself in any way on the public notice. but if it’s publication would be an inducement the more with the world to blast with their contempt what they see us also despise, or if, on any other consideration, it would be the smallest gratification to mr Adams, all other sentiments vanish, & it is placed at his disposal—in such a case however, I should ask permission to make some slight alterations in it: because, having been hastily written to a private friend, there are passages in it less weighed than should have been for the public eye. it speaks, for example, in terms very harsh, of the author of the breach of confidence complained of; and altho’ not more so than he merits, in my opinion, yet I would rather use more measured expressions, when to be read by the public. again there is an expression which might be construed to imply a censure on our legislature as improperly tardy in furnishing the means of preparing our University. but I meant no such censure, nor did they deserve it. I know the difficulties they had to encounter in providing these means, and that these difficulties have been the chief cause of our slow progress. I have therefore copied the letter, with small alterations in these parts, and in this form submit it entirely to the will of mr Adams, to be published or not, as his inclinations may decide; making his will, whatever it may be, perfectly my own. I accordingly ask the favor of you to deliver him the inclosed, and to permit me to recall the other in exchange for it. I am happy in this, & every occasion of assuring you of my great esteem and respect.Th: Jefferson